Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a set of physical links forming a ring configured to relay symbols received on its upstream link and originating from a different station to its downstream link, each station is configured to transmit a message represented by a first string of symbols on a selected logical link at a base symbol rate divided by the symbol rate divisor associated with the selected logical link, and offset by the link index of the selected logical link, generate a first synchronizing sequence by transmitting a predetermined repetitive sequence of symbols at the base symbol rate divided by the symbol rate divisor associated with a first logical link not used for data transmission, and offset by the link index of said first logical link not used for data transmission, and to generate a second synchronizing sequence by transmitting encoded representations of a running symbol counter value on its downstream link at said base symbol rate divided by the symbol rate divisor associated with a second logical link not used for data transmission, and offset by the link index of said second logical link not used for data transmission, each station is 

The closest prior art found by the Examiner is the previously cited references namely (US 2019/0098593 A1) and (US 2016/0365896 A1).
However, the references alone and in combination do not teach or suggest a real-time data communication system the way as claimed in the present application.
For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472